         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

HORACE BATISTE, individually                     §
and on behalf of all others similarly situated   §
                                                 §
       Plaintiff,                                §
                                                 §    CIVIL ACTION NO. ________
V.                                               §
                                                 §       JURY TRIAL DEMANDED
CDM FEDERAL PROGRAMS                             §
CORPORATION and CDM SMITH INC.                   §
                                                 §
       Defendant.                                §

      PLAINTIFF’S ORIGINAL CLASS & COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff Horace Batiste (“Plaintiff”) brings this suit against CDM Federal Programs

Corporation and its parent company, CDM Smith Inc. (“Defendants”) to recover regular and

overtime wages under the Fair Labor Standards Act (“FLSA”). See 29 U.S.C. §§ 207(a)(1),

216(b), and the Puerto Rico Wage Payment Statute, 29 L.P.R.A. §§ 250, et seq., and §§ 271, et

seq. Plaintiff asserts FLSA claims on behalf of himself and Defendants’ current and former Puerto

Rico employees.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

1331 as this case involves questions of federal law, specifically the FLSA. This court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       3.      This Court has personal jurisdiction over Defendants because they do business in

Puerto Rico, and hire workers like Plaintiff, to perform work in Puerto Rico in furtherance of

business transacted in Puerto Rico.

       4.      Venue is proper in this District because a substantial portion of the events forming

the basis of this suit occurred in this District, including many of the wrongs herein alleged.
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 2 of 14




                                            PARTIES

       5.      Plaintiff Horace Batiste resides in Georgia. His written consent form to this action

is filed with this Complaint (see Exhibit 1).

       6.      Defendants are corporations organized in Massachusetts.

       7.      Defendants may be served through their registered agent for service, CT

Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

                                           COVERAGE

       8.      Throughout the three-year period immediately preceding the filing of this lawsuit

and continuing thereafter (“the Claims Period”), Defendants employed two or more employees

and had annual revenue of at least $500,000.

       9.      Throughout the Claims Period, Defendants were an enterprise engaged in

commerce or in the production of goods for commerce.

       10.     Throughout the Claims Period, Defendants have operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). Defendants perform related

activities through unified operation and common control for a common business purpose.

Defendants share employees, have common management, pool their resources, operate from the

same headquarters, have common ownership, and provide the same service. Thus, Defendants

formed a “single enterprise.”

       11.     Throughout the Claims Period, Defendants had employees engaged in commerce

or in the production of goods for commerce, and Defendants had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

       12.     Throughout the Claims Period, Plaintiff and all similarly situated employees were

engaged in interstate commerce or in the production of goods for commerce.



                                                2
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 3 of 14




       13.     Throughout the Claims Period, Defendants were, individually and jointly, an

employer of Plaintiff and all similarly situated employees.

       14.     Throughout the Claims Period, Plaintiff and all similarly situated individuals were

employees of each Defendant, individually and jointly.

       15.     Throughout the Claims Period, Defendants, individually and jointly, employed

Plaintiff and all similarly situated employees.

       16.     At all material times, Defendants have been employers within the meaning of 29

L.P.R.A § 250b.

       17.     At all material times, Plaintiff and all similarly situated individuals were/are

employees within the meaning of 29 L.P.R.A § 250b.

                                      JOINT EMPLOYER

       18.     Throughout the Claims Period, Defendants maintained the power to effectuate

employment changes, such as the hiring, transfer, and termination of Plaintiff and all similarly

situated employees; Defendants maintained power to supervise and control conditions of

employment, including the rate and method of payment of wages, for Plaintiff and all similarly

situated employees; and Defendants maintained employment records in a common system.

Defendants shared administrative resources, and Defendants’ managers—as well as individuals

involved in the onboarding and human resources functions for Defendants—shared a similar email

domain, “@cdmsmith.”

         FACTS RELEVANT TO FLSA & PUERTO RICO WAGE VIOLATIONS

       19.     Defendants are part of an organization that secured contracts with the Federal

Emergency Management Agency (“FEMA”). Specifically, Defendants contract with FEMA to

provide services related to natural disaster recovery in Puerto Rico.



                                                  3
          Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 4 of 14




         20.   Plaintiff worked for Defendants in furtherance of Defendants’ natural disaster relief

services provided throughout Puerto Rico, from on or about February 2020 through on or about

March 2020.

         21.   Defendants classified Plaintiff as a W-2 employee and paid him on an hourly basis.

         22.   Plaintiff worked overtime (i.e., more than 8 hours in a day or more than 40 hours

per week) for Defendants on numerous occasions during the Claims Period. Plaintiff worked, at a

minimum, ten hour per daily shift and would routinely work twelve or more hour shifts each day.

Plaintiff routinely worked five to 7 shifts per week.

         23.   Defendants did not pay Plaintiff any additional pay for overtime hours that he

worked during the Claims Period.

         24.   Instead, Defendants paid Plaintiff his hourly rate (i.e., “straight time”) for each

accepted work hour he recorded in the company’s timekeeping system, including his overtime

hours.

         25.   Defendants paid all similarly situated employees in the same manner.

         26.   By engaging in this pay practice, Defendants deprived employees of their right

under Puerto Rico labor law and the FLSA to receive time-and-a-half pay for their overtime hours.

         27.   Defendants may argue Plaintiff was exempt from Puerto Rico labor law and the

FLSA’s time-and-a-half requirement, but Defendants’ compensation policy and practice does not

satisfy the salary-basis test for exempt employees. See 29 C.F.R. § 541.602(a)(1) (“[A]n exempt

employee must receive the full salary for any week in which the employee performs any work

without regard to the number of days or hours worked.”).

         28.   When Plaintiff recorded fewer than 40 hours, Defendants paid him a standard

hourly rate for each hour he recorded, just as it did when he recorded more than 8 hours in a day



                                                 4
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 5 of 14




or 40 hours in a week. Defendants’ policy and practice of paying Plaintiff in this manner does not

satisfy the salary-basis test for exempt employees.

       29.     Plaintiff’s work also does not satisfy the job-duties requirements for any overtime-

pay exemptions under the FLSA.

       30.     Defendants owe Plaintiff .5 times his regular rate of pay for each recorded overtime

hour he worked each week during the Claims Period, plus liquidated damages in the same amount.

       31.     Plaintiff is also entitled to an award for all reasonable attorneys’ fees and costs

associated with prosecuting this lawsuit.

       32.     Defendants’ method of paying Plaintiff and all similarly situated employees in

violation of the FLSA and Puerto Rico labor laws was willful and was not based on a good faith

and reasonable belief that their conduct complied with the law. Defendants’ pay scheme was not

by accident, but a well thought out plan to reduce their labor costs. Defendants knew the

requirement to pay overtime to their employees, but intentionally and/or recklessly chose not to

do so. Moreover, Defendants FEMA funding for their disaster relief work. To be eligible to receive

FEMA funds, Defendants agreed to comply with federal laws including the FLSA. As such,

Defendants were on notice to comply with FLSA wage laws, but chose not to do so. Furthermore,

upon information and belief, Defendants investigated the wage laws and knew the requirement to

pay overtime wages. Nevertheless, they chose not to pay overtime wages to Plaintiff and other

similarly situated employees. Accordingly, Defendants’ violations of the FLSA were willful.




                                                5
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 6 of 14




                        FLSA COLLECTIVE ACTION ALLEGATIONS

       33.       Plaintiff incorporates the prior allegations in this Complaint and restates them here

on behalf of all individuals who were paid straight time for overtime hours each week during the

Claims Period.

       34.       Defendants paid these individuals on an hourly basis. Defendants did not pay them

time-and-a-half for the overtime hours they worked each week. Instead, Defendants paid them

straight time for the recorded overtime hours they worked each week.

       35.       Plaintiff and these similarly situated workers are hereafter referred to as “the

Straight-Time Plaintiffs.”

       36.       Plaintiff seeks to represent the interests of the Straight-Time Plaintiffs who have

been deprived of their overtime pay in violation of the FLSA.

       37.       The Straight-Time Plaintiffs often worked more than 40 hours a week during the

Claims Period.

       38.       Defendants failed to pay the Straight-Time Plaintiffs 1.5 times their regular rates of

pay for each hour they worked over 40 each week during the Claims Period.

       39.       Defendants owe the Straight-Time Plaintiffs .5 times their regular rates of pay for

each hour they worked over 40 each week during the Claims Period, plus liquidated damages in

the same amount.

       40.       The Straight-Time Plaintiffs are entitled to an award of attorneys’ fees and costs

associated with prosecuting this lawsuit.

       41.       The Straight-Time Plaintiffs are similarly situated because they were subjected to

the same policy and practice. Defendants paid them on an hourly basis, and Defendants paid them




                                                   6
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 7 of 14




“straight time” for each recorded overtime hour instead of the time-and-a-half rate required under

the FLSA.

       42.      Given these factual circumstances, Plaintiff seeks to certify a collective action

consisting of the following individuals:

                All Current and Former Puerto Rico Employees Who Were Paid Straight
                Time Instead of Time-And-A-Half for Recorded Overtime Hours (Hours Over
                40) During Any Week from September 22, 2017 to the Present.

       43.      Plaintiff reserves the right to modify the collective definition.

              PUERTO RICO LABOR LAW CLASS ACTION ALLEGATIONS

       44.      Plaintiff also seeks to represent a class under Fed. R. Civ. P. 23(b)(3) for back

wages, interest and liquidated damages under the Puerto Rico Wage Payment Statute, 29 L.P.R.A.

§§ 250, et seq., and §§ 271, et seq. The class is defined below:

                All Current and Former Puerto Rico Employees Who Were Paid Straight
                Time Instead of Time-And-A-Half for Recorded Overtime Hours (Hours Over
                8 in a Day or over 40 in a week) During Any Week from September 22, 2017
                to the Present.

       45.      The individuals in the Class are so numerous that joinder of all individual members

is impracticable. Although the precise number of such individuals is currently known to

Defendants, Plaintiff believes that the number of individuals that worked for Defendants in Puerto

Rico in the last three years exceeds 40.

       46.      There are questions of law and fact common to the Classes that predominate over

any individual questions solely affect individual members, including, but not limited to:

             a. Whether Defendants violated Puerto Rico law by failing to pay overtime wages to
                the Class Members;

             b. Whether Plaintiff and the Class Members are entitled to overtime pay;

             c. Whether Plaintiff and the Class Members are entitled to liquidated damages;



                                                   7
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 8 of 14




        47.     Plaintiff’s overtime claim is typical of the Class Members. Plaintiff, like other

members of the Class, was denied his right to overtime wages. The denial of overtime pay to

Plaintiff resulted from the implementation of a pay policy which affected all Class Members in a

similar way. Plaintiff challenges Defendants’ pay practices under legal theories common to all

Class Members.

        48.     Plaintiff and the undersigned counsel are adequate representatives of the Class.

Given Plaintiff’s losses, Plaintiff has the incentive and is committed to the prosecution of this

action for the benefit of the Class. Plaintiff has no interests that are antagonistic to those of the

Class or that would cause him to act adversely to the best interests of the Class. Plaintiff has

retained counsel experienced in class action litigation and wage and hour disputes.

        49.     This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(1), 23(b)(2),

and 23(c)(4) because the prosecution of separate actions by individual members of the Classes

would create a risk of inconsistent or varying adjudications with respect to individual members of

the Class which would establish incompatible standards for Defendants and similar companies.

        50.     This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual members of the Class and because a class action is superior to other methods for the

fair and efficient adjudication of this action.

                                  FIRST CAUSE OF ACTION
                            Violation of the FLSA—Collective Action
                                    (Failure to Pay Overtime)

        51.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        52.     29 U.S.C. § 216(b) allows Plaintiff to assert FLSA claims on behalf of himself and

all other employees similarly situated. Plaintiff asserts this claim on behalf of himself and all



                                                  8
         Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 9 of 14




similarly situated employees in the FLSA Collective Action Class defined above, who worked for

Defendants at any time from the date three years prior to the date the Complaint was originally

filed continuing through the present. All requirements for a collective action are met.

       53.     29 U.S.C. § 207 requires Defendants to pay all employees for each hour worked in

excess of 40 at a rate equal to one and one half times the regular rate of pay.

       54.     Defendants failed to pay Plaintiff and the Class Members overtime.

       55.     Based on the foregoing, Plaintiff and the Class Members are entitled to the full

statutory overtime as set forth in 29 U.S.C. § 207 for all periods in which they worked for

Defendants.

       56.     Defendants’ conduct was willful and with the intent to avoid paying them overtime

and other benefits that they are legally entitled.

       57.     Plaintiff and Class Members are not exempt from the overtime requirements under

the FLSA.

       58.     The FLSA provides that a private civil action may be brought for the payment of

federal minimum wages and overtime together with an equal amount in liquidated damages.

Moreover, Plaintiff and the Class Members are entitled to recover attorneys’ fees and costs

incurred in enforcing their rights pursuant to 29 U.S.C. § 216(b).

       59.     29 U.S.C. § 211(c) provides in relevant part:

               Every employer subject to any provision of this chapter or of any order
               issued under this chapter shall make, keep, and preserve such records of the
               persons employed by him and of the wages, hours, and other conditions and
               practices of employment maintained by him, and shall preserve such
               records for such periods of time, and shall make such reports therefrom to
               the Administrator as he shall prescribe by regulation or order as necessary
               or appropriate for the enforcement of the provisions of this chapter or the
               regulations or orders thereunder.




                                                     9
           Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 10 of 14




          60.   29 C.F.R. § 516.2 further requires that every employer shall maintain and preserve

payroll or other records containing, without limitation, the total hours worked by each employee

each workday and total hours worked by each employee during the workweek.

          61.   To the extent Defendants failed to maintain all records required by the

aforementioned statute and regulations, and failed to furnish to Plaintiff and the Class Members

comprehensive statements showing the hours they worked during the relevant time period, they

also violated the law.

          62.   When an employer fails to keep accurate records of hours worked by its employees,

the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-688 is controlling. That rule

states:

                [W]here the employer’s records are inaccurate or inadequate. . .an employee
                has carried out his burden if he proves that he has in fact performed work
                for which he was improperly compensated and if he produces sufficient
                evidence to show the amount and extent of that work as a matter of just and
                reasonable inference. The burden then shifts to the employer to come
                forward with evidence of the precise amount of work performed or with
                evidence to negate the reasonableness of the inference to be drawn from the
                employee’s evidence. If the employer failed to produce such evidence, the
                court may then award damages to the employee, even though the result be
                only approximate.

          63.   The Supreme Court set forth the above standard to avoid allowing the employer to

benefit by failing to maintain proper records. Where damages are awarded pursuant to the standard

in Mt. Clemens, “[t]he employer cannot be heard to complain that the damages lack the exactness

and precision of measurement that would be possible had he kept records in accordance with. . .the

Act.” Id.

          64.   Based on the foregoing, on behalf of the Class Members, Plaintiff seek unpaid

overtime at the required legal rates for all their work during the relevant time period, back pay,




                                                10
        Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 11 of 14




reimbursement of all wrongful deductions, restitution, liquidated damages, attorneys’ fees and

costs, and any other relief allowed by law.

       65.     Defendants are jointly and severally liable for the liability of each other.

                              SECOND CAUSE OF ACTION
                   Puerto Rico Labor Law, 29 LPRA § 250 – Class Action
                                (Failure to Pay Overtime)

       66.      Plaintiff, on behalf of himself and members of the Class, alleges and incorporates

by reference all preceding paragraphs as if they were set forth again herein.

       67.     It is unlawful under Puerto Rico law for an employer to suffer or permit a non-

exempt employee to work without paying overtime wages for all hours worked in excess of forty

hours in any workweek or more than eight hours in one day.

       68.     In fact, Article II, Section 16 of the Puerto Rico Constitution provides that no

worker shall work more than eight hours per day, and 29 L.P.R.A. § 273(a) defines overtime as

"the hours that an employee works for an employer more than eight hours during any period of

twenty-four consecutive hours."

       69.     Defendants violated Article II, Section 16 of the Puerto Rico Constitution and 29

L.P.R.A. § 273(a), by regularly and repeatedly failing to properly compensate Plaintiff for all his

compensable overtime actually worked and failing to do so in the time required by the Constitution

and 29 L.P.R.A. § 273 (a). “The right of every employee to choose his occupation freely and to

resign therefrom is recognized, as is his right to equal pay for equal work, to a reasonable minimum

salary, to protection to his health or person in his work or employment, and to an ordinary work-

day which shall not exceed eight hours. An employee may work more than this daily limit only if

he is paid extra compensation as provided by law, at a rate never less than one and one-half times

the regular rate at which he is employed.”



                                                 11
           Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 12 of 14




        70.      When Plaintiff worked more than eight hours on the first day of his workweek, and

more than eight hours each subsequent day, the entire subsequent day should have been paid at

time and one-half.

        71.      Defendants willfully failed to pay overtime pay to Plaintiff.

        72.      Indeed, Defendants willfully, regularly and repeatedly failed to pay Plaintiff and

the Class at the required overtime rates, of one and one-half times their regular rates of pay for

hours worked in excess of forty hours per workweek and more than eight hours in one day.

        73.      As a result of Defendants’ willful violations of the applicable Puerto Rico Labor

Laws, Plaintiff and the Class Members are entitled to recover their respective unpaid

compensation, liquidated damages (double damages), as provided for by the Puerto Rico Labor

Law, attorneys’ fees and costs, pre- and post- judgment interest, and such other legal and equitable

relief as this Court deems just and proper.

                                    JURY TRIAL DEMANDED

        74.      Plaintiff demands a jury trial on all liability and damages issues raised in this

lawsuit.

                                      PRAYER FOR RELIEF

        75.      Plaintiff, on behalf of himself and the Class Members, as defined above, prays for

relief as follows:

              A. Determining that the FLSA claims stated herein may proceed as a collective action;

              B. Determining that the Puerto Rico claims stated herein may proceed as a class action;

              C. Declaring that Defendants committed multiple, separate violations of the FLSA;

              D. Declaring that Defendants committed multiple, separate violations of Puerto Rico
                 law;




                                                  12
Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 13 of 14




  E. Declaring that Defendants acted willfully in deliberate or reckless disregard of
     Plaintiff’s rights and their obligations under the FLSA and Puerto Rico law;

  F. Awarding actual and statutory damages, unpaid overtime wages, liquidated
     damages, reimbursement for all withheld deductions, and penalties as authorized
     by the FLSA and Puerto Rico law;

  G. Awarding reasonable attorneys’ fees and costs as provided by the FLSA and Puerto
     Rico law; and

  H. Granting such other and further relief, in law or equity, as this Court may deem

     appropriate and just.




                                    13
       Case 3:20-cv-01497-WGY Document 1 Filed 09/23/20 Page 14 of 14




Date: September 22, 2020.
                                    Respectfully submitted,

                                    SHELLIST LAZARZ SLOBIN LLP


                                     By: /s/ Ricardo J. Prieto
                                            Ricardo J. Prieto (pro hac vice pending)
                                            State Bar No. 24062947
                                            rprieto@eeoc.net
                                            Melinda Arbuckle (pro hac vice pending)
                                            State Bar No. 24080773
                                            marbuckle@eeoc.net
                                            11 Greenway Plaza, Suite 1515
                                            Houston, Texas 77046
                                            Telephone: (713) 621-2277
                                            Facsimile: (713) 621-0993

                                    ATTORNEY-IN-CHARGE FOR ALL NAMED AND
                                    OPT-IN PLAINTIFFS

                                          &

                                           s/Enrique J. Mendoza Méndez
                                           Enrique J. Mendoza Méndez
                                           USDC-PR No. 202804

                                           MENDOZA LAW OFFICES
                                           P.O. Box 9282
                                           San Juan, Puerto Rico 00908-0282
                                           Telephone: (787) 722-5522; 5530; 5540
                                           Facsimile: (787) 723-7057
                                           Email: mendozalo@yahoo.com


                                    LOCAL COUNSEL & ATTORNEY        FOR   ALL NAMED
                                    AND OPT-IN PLAINTIFFS




                                     14
